DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s claim amendments filed on 5/25/2022, has been entered and carefully considered. Claims 7-8, 11 and 13 are amended, claims 1-6, 9-10 and12 have been canceled. Claims 7-8, 11 and 13 are pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 5/25/2022, pages 7-9, with respect to the amended claim 7 have been fully considered but they are not persuasive.
Applicant argues that (1) Kwak fails to teach “A terminal comprising: a receiver that receives a configuration indicating indexes respectively corresponding to sets of cyclic shift candidates; a processor that determines a cyclic shift of a set of cyclic shift candidates corresponding to an index of the indexes and generates a sequence using the cyclic shift; and a transmitter that transmits the sequence in an uplink control channel, wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK, an interval between two cyclic shifts of the set of cyclic shift candidates”; (2) Nazar fails to disclose “a cyclic shift of a set of cyclic shift candidates corresponding to an index of the indexes and generates a sequence using the cyclic shift; and a transmitter that transmits the sequence in an uplink control channel, wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK, an interval between two cyclic shifts of the set of cyclic shift candidates respectively corresponding to the two values is equal to π; (3) Pi fails to disclose “the index is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes”. The examiner respectfully disagrees.
Regarding the first argument, Kwak [0012, 0676, 0684, 0689] Fig. 47 shows a terminal receiving information on a CS index configuration indicative of the configuration of a CS index group (or set of cyclic shift candidates) from an eNB related to uplink signal transmission, and terminal may determine using a first CS index and a second CS index included in the CS index group for transmitting a uplink control channel, such as HARQ ACK/NACK. [0013-0016, 0128, 0274] the CS index configuration includes a list including at least one of ACK/NACK information indicated by the first CS index and the second CS index, respectively, information on a CS index pair, where the HARQ-NACK(0) and HARQ-ACK(1) is shown in Table 6. [0480] terminal transmits the ACK/NACK whose TTI (interval) includes 2 symbols between the CS index pair. 
Regarding the second argument, As explained in the Office Action, Kwak does not disclose an interval between two cyclic shifts of the set of cyclic shift candidates respectively corresponding to the two values is equal to π. Nazar is used to remedy the deficiency of Kwak. Nazar [0091-0094] Fig. 3, teaches a WTRU may employ two cyclic shifts of a CAZAC sequence of the 12 possible cyclic shifts to signal 1-bit of positive or negative acknowledgements (e.g., HARQ ACK/NACK with ACK=1 and NACK=0), where the cyclic shifts with the largest possible circular separation (i.e., an interval between two cyclic shifts, which may be used for one bit HARQ ACK or NACK information with two cyclic shifts separated by a circular separation (i.e., an interval between two cyclic shifts = π in a full circle. Where a full circle, C= 2 π)).
Regarding the third argument, Pi [0053] describes the index of the cyclic shift for uplink HARQ transmission ([0012] e.g., acknowledge (ACK) or negatively acknowledge (NACK)) is based on Equation (3) and Equation (4), where the cyclic shift index of the sequence for the up control information transmission is based on remainder X obtained from division of a value y and is based on CCE index of the PDCCH based on Equations (3) and (4).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., (US 2019/0007175), hereinafter Kwak, in view of Nazar et al., (US 2020/0067680) hereinafter Nazar, and further in view of Zhouyue Pi (US 2009/0201863), hereinafter Pi.

Regarding Claim 7, Kwak teaches A terminal comprising: 
a receiver ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a RF unit 4823 for receiving a radio signal) that receives a configuration indicating indexes respectively corresponding to sets of cyclic shift candidates ([Para. 0012, 0676] Fig. 47 shows a terminal receiving information on a CS index configuration indicative of the configuration of a CS index group (or set of cyclic shift candidates) from an eNB related to uplink signal transmission); a processor ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a processor 4821) that determines a cyclic shift of a set of cyclic shift candidates corresponding to an index of the indexes [Para. 0012, 0684, 0689] terminal may determine using a first CS index and a second CS index included in the CS index group for transmitting a uplink control channel) and generates a sequence using the cyclic shift [Para. 0632, 0635] terminal generate sequence by applying a CS corresponding to a CS indices)
and a transmitter ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a RF unit 4823 for transmitting a radio signal) that transmits the sequence in an uplink control channel ([Para. 0484-0485, 0622] Fig. 24 show the terminal may transmit a PUCCH by applying the generated base sequence), 
wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK, an interval, between two cyclic shifts of the set of cyclic shift candidates [Para. 0013-0016, 0128, 0274] the CS index configuration includes a list including at least one of ACK/NACK information indicated by the first CS index and the second CS index, respectively, information on a CS index pair, where the HARQ-NACK(0) and HARQ-ACK(1) is shown in Table 6. [Para. 0480] terminal transmits the ACK/NACK whose TTI (interval) includes 2 symbols between the CS index pair)
	Kwak does not disclose an interval, between two cyclic shifts of the set of cyclic shift candidates respectively corresponding to the two values is equal to π, and the index is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes.
Nazar teaches an interval, between two cyclic shifts of the set of cyclic shift candidates respectively corresponding to the two values is equal to π ([Para. 0091-0094] Fig. 2 shows there may be 12 possible cyclic shifts, e.g., based on a length-12 sequence, (i.e., a set of cyclic shift candidates). Fig. 3, a WTRU may employ two cyclic shifts of a CAZAC sequence of the 12 possible cyclic shifts to signal 1-bit of positive or negative acknowledgements (e.g., HARQ ACK/NACK with ACK=1 and NACK=0), where the cyclic shifts with the largest possible circular separation (i.e., an interval between two cyclic shifts, which may be used for one bit HARQ ACK or NACK information with two cyclic shifts separated by a circular separation (i.e., an interval between two cyclic shifts = π in a full circle. Where a full circle, C= 2 π)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak and Nazar to implement cyclic shift based PUCCH to improve error rate for the ACK/NACK detection.
The combination of Kwak and Nazar does not disclose the index is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes. 
Pi teaches the index is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes. ([Para. 0053] describes the index of the cyclic shift for uplink HARQ transmission ([0012] e.g., acknowledge (ACK) or negatively acknowledge (NACK)) is based on Equation (3) and Equation (4), where the cyclic shift index of the sequence for the uplink control information transmission is based on remainder X obtained from division of a value y and is based on CCE index of the PDCCH based on Equations (3) and (4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak, Nazar and Pi to implement the uplink acknowledgement transmission according to the cyclic shift based CCEs to improve allocation of acknowledgement channels.

Regarding Claim 8, Kwak does not disclose wherein when the uplink control information value is one of four values of 2-bits and each of the 2-bits is 0 or 1 corresponding to NACK or ACK, intervals between four cyclic shifts of the set of cyclic shift candidates respectively corresponding to the four values are each equal to π /2.
Nazar teaches wherein when the uplink control information value is one of four values of 2-bits and each of the 2-bits is 0 or 1 corresponding to NACK or ACK, intervals between four cyclic shifts of the set of cyclic shift candidates respectively corresponding to the four values are each equal to π /2. ([Para. 0091-0092] Fig. 2 shows there may be 12 possible cyclic shifts, e.g., based on a length-12 sequence, (i.e., a set of cyclic shift candidates), and using four cyclic shifts of a sequence to signal 2 bits of positive/negative acknowledgements (e.g., HARQ ACK/NACK values of [0,0], [1,0], [1,1], and [0,1], respectively) that may have a large circular separation (i.e., an interval between four cyclic shifts is equal to π/2 in a full circle. Where a full circle, C= 2 π)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak, Nazar and Pi to implement cyclic shift based CCEs to improve allocation of acknowledgement channels.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 7 as being unpatentable over Kwak in view of Nazar and Pi, specifically Kwak teaches A system comprising: a terminal that comprises: a receiver, a processor and a transmitter ([Para. 0026, 0698] Fig. 48, a block diagram of UE 4820 including a processor 4821, a RF unit 4823 for receiving and transmitting a radio signal to implement the functions, processes and methods proposed) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190342135, Kwak et al. discloses Method for transmitting uplink signals in wireless communication system for supporting short transmission time interval, and device for supporting same.
US 20190174472, Lee et al. discloses Methods, devices and systems for grant-less uplink multiple access.
US 20170041105, Yamamoto et al. discloses Communication device, transmitting method, and receiving method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413  

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413